 Case 1:20-cv-01277-CFC Document 19 Filed 11/05/20 Page 1 of 2 PageID #: 141




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

HYEYOUNG BYUN, derivatively on          )
behalf of Nikola Corp.                  )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )
                                        )
TREVOR MILTON, et al.,                  )   C.A. No. 20-1277-CFC
                                        )
            Defendants,                 )
                                        )
            and                         )
                                        )
NIKOLA CORPORATION,                     )
                                        )
            Nominal Defendant.          )

 NOTICE OF WITHDRAWAL OF CERTAIN PRO HAC VICE COUNSEL

      Pursuant to Local Rule 83.7, please withdraw the appearance of Asheesh

Goel, Gabor Balassa, Whitney J. Becker, Jeremy A. Fielding and Aaron J. Marks,

of Kilpatrick Townsend & Stockton LLP, as counsel for defendant Steve Shindler

in the above-captioned case.
 Case 1:20-cv-01277-CFC Document 19 Filed 11/05/20 Page 2 of 2 PageID #: 142




                                      POTTER ANDERSON & CORROON LLP
OF COUNSEL:
                                      By: /s/ Jonathan A. Choa
Ellen V. Holloman                        Peter J. Walsh, Jr. (#2437)
Jaclyn A. Hall                           Jonathan A. Choa (#5319)
Cadwalader, Wickersham & Taft LLP        Tracey E. Timlin (#6469)
200 Liberty Street                       P.O. Box 951
New York, NY 10281                       Hercules Plaza
(212) 504-6000                           Wilmington, DE 19899
                                         (302) 984-6000
Dated: November 5, 2020                  pwalsh@potteranderson.com
6925310 / 50657
                                         jchoa@potteranderson.com
                                         ttimlin@potteranderson.com

                                      Attorneys for Individual Defendants
                                      Richard J. Lynch, Robert Gendelman,
                                      Sarah W. Hallac, Victoria McInnis and
                                      Steve Shindler




                                     2
